Title: To James Madison from DeWitt Clinton, 17 June 1803 (Abstract)
From: Clinton, DeWitt
To: Madison, James


17 June 1803, Newtown, Long Island. Recommends Frederick Jenkins “as meritorious and well-qualified” for the consulate at Le Havre. [Nicholas N.] Quackenbush of Albany has resigned as commissioner of bankruptcy; recommends Abraham Ten Eyck of that city “as a very proper successor.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Jenkins”). 1 p.; docketed by Jefferson with the notation: “Ten wyck Abraham to be Commr bkrptcy Albany.”



   
   Abraham Ten Eyck (1744–1824) was a Revolutionary War veteran and co-owner of a glassworks in Coeymans, New York, just outside Albany (Looney and Woodward, Princetonians, 1791–1794, p. 236; Joel Munsell, The Annals of Albany [10 vols.; Albany, N.Y., 1855], 6:181).


